UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7223


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE BROWN, a/k/a Jeezy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00063-RBS-TEM-10; 4:13-cv-00041-
RBS)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermaine Brown, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Timothy Richard Murphy,
Special Assistant United States Attorney, Kristine Elizabeth
Wolfe, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia; Gurney Wingate Grant, II, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine     Brown   appeals   from   the    district      court’s     orders

construing his Fed. R. Civ. P. 60(b) motion as an unauthorized

successive 28 U.S.C. § 2255 (2012) motion and dismissing it on

that basis, and denying his Fed. R. Civ. P. 59(e) motion.                        We

have     reviewed     the   record     and   find       no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Brown, Nos. 4:09-cr-00063-RBS-TEM-10;

4:13-cv-00041-RBS (E.D. Va. Apr. 24, 2015; June 8, 2015).                        We

dispense    with     oral    argument    because        the    facts   and    legal

contentions    are    adequately      presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2